Order entered January 13, 2020




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-19-01590-CV

                                    HO YOO, Appellant

                                              V.

                         JULIE ELIZABETH HORNOK, Appellee

                     On Appeal from the 429th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 429-02727-2018

                                          ORDER
       On January 2, 2020, appellee filed a motion to dismiss the appeal for want of prosecution

because the clerk’s had not been filed. Before the Court is appellee’s January 9, 2020 letter

asking this Court to remove her motion to dismiss from consideration as the clerk’s record has

now been filed. We construe the letter as a motion to withdraw the motion to dismiss. We

GRANT the requested relief and withdraw the motion to dismiss.


                                                     /s/   ROBERT D. BURNS, III
                                                           CHIEF JUSTICE